Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 5, 2015

                                      No. 04-14-00338-CR

                                 Benny Cavazos VALVERDE,
                                         Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR3980
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER

         After this appeal was abated to the trial court for the appointment of an attorney pro tem
to represent the State, Mr. Edward F. Shaughnessy was appointed. By order dated September 2,
2015, this appeal was reinstated on the docket of this court, and Mr. Shaughnessy was ordered to
file the State’s brief by September 21, 2015.

        On September 29, 2015, in response to an informal inquiry by this court regarding the
status of the brief, Mr. Shaughnessy filed a motion for extension of time to file the brief. The
motion was granted, and the deadline for filing the State’s brief was extended to October 30,
2015.

        As of this date, the State’s brief has not been filed. It is therefore ORDERED that the
State’s brief be filed no later than November 23, 2015. If the State’s brief is not filed by that
date, the appeal will be set at issue and set for submission without a State’s brief.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of